Case 1:20-cv-22869-UU Document 23 Entered on FLSD Docket 09/23/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO . 20-22869-CIV-UNGARO/O’SULLIVAN

 KEVIN CASTILLO,

        Plaintiff,

 v.

 PIONONOS HOLDINGS INC. d/b/a
 Piononos Homemade Bakery and
 CESAR UBILLUS,

        Defendant.

 ______________________________/

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before the

 undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

        This case involves a claim for unpaid overtime compensation under the Fair Labor

 Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

 private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that the

 settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

 provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982).

 A settlement entered into in an adversarial context where both sides are represented by

 counsel throughout litigation "is more likely to reflect a reasonable compromise of disputed
Case 1:20-cv-22869-UU Document 23 Entered on FLSD Docket 09/23/2020 Page 2 of 2



 issues." Id. The district court may approve the settlement in order to promote the policy of

 encouraging settlement of litigation. Id. at 1354.

         In this case, there is a bona fide factual dispute over the amount of overtime for

 which the plaintiff was not properly compensated. The terms of the settlement were

 announced on the record in open Court. The Court has reviewed the terms of the

 settlement agreement including the amount to be received by the plaintiff and the attorney’s

 fees and costs to be received by counsel and finds that the compromise reached by the

 parties is a fair and reasonable resolution of the parties' bona fide disputes. Accordingly,

 it is

         ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

         RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until November 9, 2020 to enforce the terms of the settlement.

         DONE AND ORDERED, in Chambers, at Miami, Florida this 23rd day of

 September, 2020.




                                     JOHN J. O’SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
